Citation Nr: 0334964	
Decision Date: 12/12/03    Archive Date: 12/24/03	

DOCKET NO.  00-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at the level of the 3rd and 4th, 
and 4th and 5th lumbar vertebrae for the period from March 1, 
1995 to February 19, 2002.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to June 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a May 2003 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a July 2001 decision of the Board to the extent 
that decision denied entitlement to an evaluation in excess 
of 20 percent for the veteran's service-connected low back 
disability.  In so doing, the Court remanded the veteran's 
case to the Board for action consistent with a May 2003 Joint 
Motion for Partial Remand.  The case is now, once more, 
before the Board for appellate review.  

On page 10 of the Appellant's Brief, dated in March 2003, the 
veteran's accredited representative argued that the veteran 
was entitled to a 40 percent evaluation for his service-
connected degenerative disc disease of the lumbar spine.  In 
that regard, in a rating decision of May 2002, the RO granted 
a 40 percent evaluation for the veteran's service-connected 
low back disability, effective from February 19, 2002, the 
date of receipt of his claim for increase.  Thus, on that 
date, the appellant's claim was, in part, satisfied.  Under 
such circumstances, the Board will confine it's review to the 
veteran's potential entitlement to an evaluation in excess of 
20 percent for service-connected lumbar disc disease prior to 
February 19, 2002, the date of the assignment of the 
aforementioned 40 percent evaluation.  


REMAND

At the time of the aforementioned Joint Motion in May 2003, 
it was noted that the Board had failed to present sufficient 
reasons and bases to support its conclusion that the VA had 
provided adequate notice of the information and evidence 
necessary to substantiate the appellant's claim pursuant to 
the provisions of 38 U.S.C.A. § 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA).  Additionally 
noted was that the Board had failed to sufficiently discuss 
the application of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, to the pertinent medical findings.  
According to the veteran's accredited representative, the 
Board had failed to adequately address the veteran's 
complaints of constant pain, as well as findings of an absent 
left knee jerk, or radiographic findings of severe 
degenerative joint disease.  Finally, the Board had failed to 
provide an adequate discussion for its determination that the 
veteran's left footdrop was "unrelated" to his service-
connected back condition.  For these reasons, it was argued, 
a remand was in order.

In response, the Board acknowledges that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate his claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence necessary to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the rating criteria for back pathology was revised, 
the effective date for that revision, September 26, 2003, and 
is not for application in this case, inasmuch as the time 
period in question was prior to the effective date of this 
revision.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should then review the 
veteran's claim for an evaluation in 
excess of 20 percent for degenerative 
disc disease of the lumbar spine for the 
period from March 1, 1995 to February 19, 
2002.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to comply with the 
aforementioned Order of the United States Court of Appeals 
for Veterans Claims, and recent decisions of the United 
States Court of Appeals for the Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


